 



Master Services Agreement

 

Medpace, Inc.



 



 



This Master Services Agreement (the “Agreement”), dated as of 31 May 2013 (the
“Effective Date”), is between Medpace, Inc., an Ohio Corporation with a
principal place of business at 5375 Medpace Way, Cincinnati, OH 45227
(“MEDPACE”) and InspireMD Ltd., a a company organized under the laws of the
State of Israel Corporation with a principal place of business at 4 Menorat
Hamaor, Tel Aviv, Israel , (“SPONSOR”). MEDPACE and SPONSOR are sometimes
referred to herein individually as a “Party” and together as the “Parties.”

 

RECITALS:

 

WHEREAS, SPONSOR is in the business of developing and obtaining regulatory
approval of the marketing and sale of pharmaceutical products and or biological
products, and or medical devices; and

 

WHEREAS, MEDPACE is engaged in the business of providing services related to the
design and execution of clinical development programs involving drugs,
biologics, and medical devices through engagement by its clients, the sponsors
of clinical development programs, to perform such services; and

 

WHEREAS, SPONSOR desires to engage MEDPACE to perform certain services
(“Services”) as set forth hereinafter in connection with certain clinical
trials, all in accordance with and subject to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties agree as follows:

 

1. PROJECT SPECIFICATIONS

 

A.MEDPACE hereby agrees to perform Services for SPONSOR from time to time. The
precise Services to be performed by MEDPACE shall be mutually agreed upon by the
Parties and set forth in one or more task orders (each a “Task Order”), a form
of which is attached hereto as Exhibit A. Each Task Order shall be signed by an
authorized representative of each Party and shall include detailed information
concerning a given project, including a description of the specific services to
be provided (“Scope of Work”), project milestones and target completion dates
(“Project Schedule”), a detailed budget (“Project Budget”), and a schedule of
payments related to the Project Schedule and the Project Budget (“Payment
Schedule”). Each Task Order shall contain a Transfer of Obligations list
(“Transfer of Obligations”) in conjunction with the relevant Task Order and
consistent with the regulations set forth in 21 C.F.R. Section 312, Subpart D
(Responsibilities of Sponsors and Investigators). Any responsibilities not
specifically transferred in the Transfer of Obligations shall remain the
regulatory responsibility of SPONSOR.

 

B.Unless otherwise stated in the applicable Task Order, the Services will be
conducted in compliance with MEDPACE SOPs and Policies.

 

C.From time to time, SPONSOR may wish to enter into a Task Order with a MEDPACE
Affiliate for Services under this Agreement (“Affiliate Task Order”), and such
MEDPACE Affiliate may wish enter into the Affiliate Task Order with SPONSOR. Any
such Affiliate Task Order must be in writing and signed by the parties to the
Affiliate Task Order, and each signatory to an Affiliate Task Order is solely
responsible for all obligations it undertakes under the Affiliate Task Order.
For the purposes of a particular Affiliate Task Order, the Affiliate signing
such Affiliate Task Order will be substituted for MEDPACE everywhere it appears
in this Agreement, and the term “Affiliate Task Order” will be substituted for
Task Order everywhere it appears in this Agreement.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



D.As used herein, “Affiliate” means in relation to a Party, any entity, directly
or indirectly, controlling such Party, controlled by such Party, or under common
control with such Party.

 

E.As part of the Services and as an accommodation to SPONSOR, MEDPACE may
contract with third parties for the provision of services not customarily
performed or provided by MEDPACE (“Pre-funded Vendors”). While MEDPACE may
contract with and/or facilitate the activities of such Pre-funded Vendors,
MEDPACE does not undertake by virtue of this Agreement, the relevant Task Order
or such third party contract, responsibility for the Pre-funded Vendor’s
business, professional conduct, performance, or breaches by such Pre-funded
Vendors. MEDPACE’s responsibility with respect to such Pre-funded Vendors shall
be to coordinate the services of such Pre-funded Vendors and to make payments
after receipt of sufficient funds from SPONSOR (“Pre-funded Expenses”). If
sufficient funds are not received from SPONSOR, payments to Pre-funded Vendors
may be delayed. Pre - funded Expenses may include but are not limited to third
party advance payments for investigator meetings, vendors, Study Site payments
(“Study Site” shall mean the physical location at which a particular
investigator conducts a study), and any payments to investigators, institutions,
and site maintenance organizations for services performed that relate to a
study. In the event a Pre-funded Vendor requests indemnification with respect to
the services performed under such Pre-funded Vendor’s contract, MEDPACE shall
notify SPONSOR and SPONSOR shall, at its discretion, enter into an
indemnification agreement directly with such Pre-funded Vendors. MEDPACE shall
have no obligation with respect to the indemnity of a Pre-funded Vendors. The
Parties acknowledge and agree that any Pre-funded Vendors (including but not
limited to investigators, institutions or site management organizations) paid
with Pre-funded Expenses in connection with the performance of Services under
this Agreement or any Task Order shall not be considered the agent, employee or
subcontractor of MEDPACE.

 

F.Except as otherwise agreed by the Parties in writing, SPONSOR is and at all
times remains, in all geographical regions where the Study is being performed,
the “Sponsor” or “Legal Representative” of the Study pursuant to or applicable
law.

 

2. PROJECT SCHEDULE

 

A.Each Task Order shall contain project timelines, milestones or target dates
for completion of a project or a portion thereof, and all such schedules shall
be reasonable for the Services to be provided. In all events, the Parties shall
use their reasonable best efforts to comply with each Task Order.



 



 

 

  

Master Services Agreement

 

Medpace, Inc.



 



 



B.If at any time either Party anticipates a delay in meeting the timelines for a
given Task Order as set forth in its Project Schedule, either due to changes to
the Services requested by SPONSOR, or other causes (such as FDA approval of a
competitor’s NDA for the same drug, which may adversely affect patient
enrollment), then the anticipating Party shall promptly notify the other Party
in writing, specifying the reason for the delay and the anticipated effect upon
the timelines, milestones or other deliverables.

 

3. CONTRACT AMENDMENTS

 

Any change in the details of a Task Order or the assumptions upon which the Task
Order is based may require changes in the Project Budget, Payment Schedule or
Project Schedule. Every such change shall require a written amendment to the
Task Order (a “Contract Amendment”). Each Contract Amendment shall detail the
requested changes to the applicable task, responsibility, duty, budget, timeline
or other matter. The Contract Amendment will become effective upon the execution
of the Contract Amendment by both Parties, and if applicable, will specify the
period of time within which MEDPACE must implement the changes. Both Parties
agree to act in good faith and promptly when considering a Contract Amendment
requested by the other party but neither party is obligated to execute a
Contract Amendment. No Contract Amendment shall become effective unless and
until it is signed by both Parties. Any such changes that result in additional
charges shall be reflected in the Contract Amendment to the affected Task Order,
Project Budget or Payment Schedule.

 

4. PROJECT BUDGET, PAYMENT SCHEDULE, AND TERMS

 

A.Service Fees:

 

The SPONSOR agrees to pay MEDPACE for Services rendered pursuant to the Project
Budget and Payment Schedules included in each Task Order. The Parties understand
and agree that the Service Fee shall be included in each respective Task Order’s
project budget as a fixed fee. All Service Fees are fixed costs unless the
underlying assumptions change, including but not limited to, trial duration,
number of investigative sites, number of patients, and services provided by
Medpace. All such changes shall be documented in a Contract Amendment.

 

B.Pass Through Costs:

 

The SPONSOR agrees to reimburse MEDPACE for reasonable pass-through costs
identified in the Task Order and incurred by MEDPACE in providing the Services
in accordance with the relevant Task Order (“Pass-through Costs”). Pass-through
Costs may include, but are not limited to, CRF printing costs, project-specific
printing, shipping, copying and binding costs, telecommunication and data costs,
travel costs, including subsistence and accommodation costs in compliance with
the Medpace travel policy, literature search and article retrieval costs,
translation costs, EC/regulatory fees, and pharmacy fees. All expenses billed to
SPONSOR by MEDPACE must be accompanied by appropriate documentary evidence, such
as receipts or other documentation reasonably acceptable to SPONSOR. The Parties
understand and agree that the Pass-Through Costs shall be included in each
respective Task Order’s project budget as a good faith estimate. If it becomes
apparent to MEDPACE during the performance of its duties under a Task Order that
that amount estimated for these Pass-Through Costs will be exceeded, it will
notify SPONSOR and seek approval for the excess expense amount before it is
incurred. The Parties acknowledge that an email from SPONSOR approving such
excess expenses shall be sufficient approval. SPONSOR will be responsible for
the payment of such excess Pre-funded expense only if it approved such excess
expense.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



C.Pre - funded Expenses:

 

The Parties will work to establish a process for payment of Pre-funded Expenses
in the applicable Task Order which allows for timely payment of such funds to
Pre-funded Vendors. The Parties understand and agree that the Pre-funded
Expenses will be included in each respective Task Order’s project budget as a
good faith estimate. If it becomes apparent to MEDPACE during the performance of
its duties under a Task Order that that amount estimated for these Pre-funded
Expenses will be exceeded, it will notify SPONSOR and seek approval for the
excess expense amount before it is incurred. The Parties acknowledge that an
email from SPONSOR approving such excess expenses shall be sufficient approval.
SPONSOR will be responsible for the payment of such excess Pre-funded expense
only if it approved such excess expense.

 

D.Payment Terms:

 

Unless otherwise agreed to in the applicable Task Order, SPONSOR shall mail
payments to MEDPACE within 45 days after receipt of a written invoice and
required supporting documentation as applicable (“Payment Period”). An annual
interest rate equal to the lesser of 18% or the maximum amount allowed by
applicable law will be applied to outstanding invoices greater than 60 days
after receipt of a written invoice. The Parties will work in good faith to
establish a payment schedule in the applicable Task Order to ensure that MEDPACE
is kept in a cash neutral position and to avoid a negative cash flow at any time
during the term of the applicable Task Order.

 

E.Security:

 

If at any time and from time to time during the term of the Agreement or any
Task Order, MEDPACE shall determine that there are reasonable grounds for
insecurity on the part of MEDPACE as to the ability of SPONSOR to meet its
financial obligations hereunder as they become due, MEDPACE and SPONSOR shall
agree upon the appropriate amount and form of security to be provided by
SPONSOR. SPONSOR shall provide such security within thirty (30) days of
MEDPACE’s request.

 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



5. WARRANTIES AND REPRESENTATIONS:

 

A.Acknowledgements:

 

i.MEDPACE acknowledges that the Services to be provided hereunder are for the
benefit of, and are subject to the direction of SPONSOR. MEDPACE acknowledges
that SPONSOR is the beneficiary under the terms of this Agreement and each Task
Order, and that SPONSOR is entitled to enforce the provisions thereof.

 

ii.In carrying out its responsibilities under this Agreement and each Task
Order, neither Party nor it nor any of its respective representatives will pay,
offer or promise to pay, or authorize the payment of, any money, or give or
promise to give, or authorize the giving of, any services or anything else of
value, either directly or through a third party, to any official or employee of
any governmental authority or instrumentality, or of a public international
organization, or of any agency or subdivision thereof corruptly for the purpose
of improperly (i) influencing any act or decision of that person in his official
capacity, including a decision to fail to perform his functions with such
governmental agency or instrumentality or such public international organization
or such political party, (ii) inducing such person to use his influence with
such governmental agency or instrumentality or such public international
organization or such political party to affect or influence any act or decision
thereof or (iii) securing any improper advantage; provided however, the
foregoing representation shall not apply to any facilitating or expediting
payment to a foreign official, political party, or party official the purpose of
which is to expedite or to secure the performance of a routine governmental
action by a foreign official, political party, or party official.

 

B.Representations and Warranties of MEDPACE:

 

i.MEDPACE represents and warrants that it is duly organized, validly existing
and in good standing in its place of organization, and is in good standing in
and duly qualified to do business.

 

ii.MEDPACE warrants that the execution, delivery and performance of this
Agreement and each task order has been validly authorized by all corporate
action and this Agreement and each Task Order represents the valid binding
agreement of MEDPACE enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement and each Task Order will not violate
any organizational document governing MEDPACE, any agreement to which MEDPACE is
a party, or any law or court or governmental order, holding or writ by which
MEDPACE is bound. MEDPACE further warrants that it shall render the Services
requested by SPONSOR in accordance with high professional standards, consistent
with Good Clinical Practices and with the standard of care customary in the
contract research organization industry.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



iii.MEDPACE warrants that the personnel assigned to perform services rendered
under this Agreement shall be qualified and professionally capable of performing
the Services, shall be adequate to effectively perform the Services on the
agreed upon schedule and shall devote such time as is necessary to perform the
Services on such agreed upon schedule.

 

iv.MEDPACE further warrants that it shall perform the Services in compliance
with all applicable laws and regulations including, without limitation, the
Federal Food, Drug and Cosmetic Act and the regulations (as amended) promulgated
pursuant thereto, and all future amendments during the term and European
Standard ISO 14155:2011: Clinical Investigation of Medical Devices for Human
Subjects, and as per the recommendations guiding physicians in biomedical
research involving human subjects adopted by the 18th World Medical Assembly,
Helsinki, Finland, 1964 and later revisions. MEDPACE further warrants that it
shall make available to SPONSOR, or to the responsible regulatory authority,
relevant records, programs and data as may reasonably be requested by SPONSOR or
which is the subject of a Task Order. SPONSOR shall have the right to monitor
the operations of MEDPACE hereunder, and SPONSOR representatives shall have the
right to visit any of the facilities where MEDPACE is performing any of the
Services and during such visits to inspect the work being done and materials
used, to observe the procedures being followed, to examine the books, records
and other data relevant to the Services. If any regulatory agency requests to
inspect any books, records, data of MEDPACE relating to the Services, MEDPACE
shall immediately notify SPONSOR.

 

v.MEDPACE represents and warrants that there is no litigation, regulatory
investigation or proceeding, administrative hearing or any other similar
proceeding pending or to the best of its knowledge threatened against MEDPACE
which could adversely affect MEDPACE’s ability to perform the Services.

 

C.Representations and Warranties of SPONSOR

 

i.SPONSOR represents and warrants that it is a corporation with its principal
office and place of business at 4 Menorat Hamaor, Tel Aviv, Israel duly
organized, validly existing and in good standing in its place of organization,
and is in good standing in and duly qualified to do business.

 

ii.SPONSOR warrants that the execution, delivery and performance of this
Agreement and each Task Order has been validly authorized by all corporate
action and this Agreement and each Task Order represents the valid binding
agreement of SPONSOR enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement and each Task Order will not violate
any organizational document governing SPONSOR, any agreement to which SPONSOR is
a party, or any law or court or governmental order, holding or writ by which
SPONSOR is bound.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



iii.SPONSOR represents and warrants that there is no litigation, regulatory
investigation or proceeding, administrative hearing or any other similar
proceeding pending or to the best of its knowledge threatened against SPONSOR
which could adversely affect SPONSOR’s ability to perform under this Agreement
or any Task Order.

 

iv.Annually SPONSOR shall provide a copy of a certificate evidencing its
insurance coverage to MEDPACE.

 

6. TERMINATION

 

A.Either Party may terminate this Agreement without cause upon giving the other
Party sixty (60) notice of such termination unless otherwise agreed to by the
Parties, provided such termination shall not in and of itself affect any then
uncompleted Task Order.

 

B.SPONSOR may terminate any Task Order without cause upon giving MEDPACE sixty
(60) notice of such termination unless otherwise agreed to by the Parties.

 

C.MEDPACE may terminate a Task Order only if SPONSOR has defaulted on its
obligations thereunder and (i) if the default is the failure of SPONSOR to pay
MEDPACE within the Payment Period as set forth in Section 4(D) above and has not
cured such default within 15 days of its receipt of MEDPACE’s notice of default;
and (ii) if the default is based on any beach other than that set forth in
section 6(C)(i) and SPONSOR has not cured such default within 30 days after
SPONSOR’s receipt of MEDPACE’s written notice of the default.

 

D.As soon as practicable after receipt of such termination notice, the Parties
shall cooperate in good faith to agree on a plan to expeditiously conclude
activities with respect to such matter, including transfer of all case report
forms, study files, and other data and information in any and all formats
available, including electronic format and computer files and programs, in
MEDPACE’s possession to SPONSOR.

 

E.In the event of any termination of a Task Order before completion, SPONSOR
agrees to pay MEDPACE for all Services rendered pursuant to the unfinished Task
Order prior to such termination and any non-cancelable expenses incurred in
connection with MEDPACE’s performance of Services thereunder. As soon as
reasonably practicable following receipt of a termination notice, MEDPACE shall
submit an itemized accounting of Services performed, expenses incurred pursuant
to performance of the Services, non-cancelable expenses incurred by MEDPACE
relating to any unfinished Task Order, and payments received in order to
determine a balance to be paid by either Party to the other. Such balance shall
be paid within 30 days of receipt of such an itemized accounting by SPONSOR.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 

7. COMMUNICATIONS

 

Any notice required or permitted under this Agreement shall be in writing and
shall be deemed given if delivered personally, mailed by prepaid, first class,
certified mail, return receipt requested, or sent by express courier service, to
the Party to be notified at the addresses set forth below (or such other address
as shall be designated by written notice); provided that all notices shall be
effective upon receipt thereof:

 

If to MEDPACE:

 

Medpace, Inc.

5375 Medpace Way

Cincinnati, OH 45227

Attn: August J. Troendle

Telephone: (513) 579-9911 x2278

 

If to SPONSOR:

Craig Shore

Chief Financial Officer

4 Menorat Hamaor

Tel Aviv, Israel

 

8. CONFIDENTIALITY

 

A.SPONSOR, may provide confidential information to MEDPACE during the course of
this Agreement. All information by SPONSOR or its clients or data collected by
MEDPACE for SPONSOR during the course of performance of the Services is deemed
to be the confidential information of SPONSOR (“SPONSOR Confidential
Information”). MEDPACE shall not disclose SPONSOR Confidential Information to
any third party, or use SPONSOR Confidential Information for any purpose other
than for the benefit of SPONSOR, without the prior written consent of SPONSOR.

 

i.MEDPACE shall ensure by binding written agreement that its employees, agents,
and approved independent contractors involved in the Services shall comply with
the provisions of Article 8 of this Agreement. MEDPACE shall disclose SPONSOR
Confidential Information only to those of its employees, agents, and independent
contractors who reasonably need to know SPONSOR Confidential Information.

 

ii.MEDPACE shall exercise due care, but no less than a reasonable degree of
care, to prevent the unauthorized disclosure and use of SPONSOR Confidential
Information associated with the Services.

 

B.MEDPACE may provide confidential information to SPONSOR during the course of
this Agreement (“MEDPACE Confidential Information”). MEDPACE Confidential
Information shall include but is not limited to standard operating procedures,
pricing, and financial information provided by MEDPACE or its Affiliates to
SPONSOR during the course of performance of the Services, and any non public
information pertaining to MEDPACE’s business practices or other proprietary
information. SPONSOR shall not disclose MEDPACE Confidential Information to any
third party, or use MEDPACE Confidential Information for any purpose other than
for those set forth under this Agreement or a Task Order, without the prior
written consent of MEDPACE.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



i.SPONSOR shall ensure by binding written agreement that its employees, agents,
and approved independent contractors involved in the Services shall comply with
the provisions of Article 8 of this Agreement. SPONSOR shall disclose MEDPACE
Confidential Information only to those of its employees, agents, and independent
contractors who reasonably need to know MEDPACE Confidential Information.

 

ii.SPONSOR shall exercise due care, but no less than a reasonable degree of
care, to prevent the unauthorized disclosure and use of confidential information
associated with the Services.

 

C.SPONSOR Confidential Information and MEDPACE Confidential Information shall
hereinafter be referred to as “Confidential Information”.

 

D.This confidentiality and nondisclosure provision shall not apply to:

 

i.Confidential Information which was known by the Party before the date hereof
or which is independently discovered, after the date hereof, without the aid,
application or use of the Confidential Information, as evidenced by written
records;

 

ii.Confidential Information which is in the public domain on the date hereof or
subsequently becomes publicly available through no fault or action of the other
Party; or

 

iii.Confidential Information, which is disclosed to the Party by a third party,
authorized
to disclose it.

 

E.If the receiving Party is requested to disclose the Confidential Information
of the other Party or the substance of this Agreement in connection with a legal
or administrative proceeding or otherwise to comply with a requirement under the
law, the receiving party will give the disclosing Party prompt notice of such
request so that the disclosing Party may seek an appropriate protective order or
other remedy, or waive compliance with the relevant provisions of this
Agreement. The disclosing Party must notify the receiving Partywithin 5 business
days that it intends to take action in response to the request for disclosure.
If the disclosing Party seeks a protective order or other remedy, the receiving
Party, at the disclosing Party’s expense, will cooperate with and assist the
disclosing Party in such efforts. Failure of the disclosing Party to intervene
shall not relieve the obligations to maintain confidentiality except in so far
as the receiving Party must comply with the terms of such process compelling
disclosure.

 

F.The Parties acknowledge and agree that the disclosure of Confidential
Information (as contemplated in this Section 8) to third parties not permitted
in this Section 8 would result in hardship, loss, irreparable injury and damage
to the non-breaching Party and that the non-breaching Party has a legitimate
interest in protecting its Confidential Information and its business goodwill.
The Parties acknowledge that a remedy at law for any breach by the non-breaching
Party of this provision will be inadequate, and the breaching Party hereby
agrees that the non-breaching Party shall be entitled, without the necessity of
posting a bond of cash or otherwise, to injunctive relief in case of any such
breach in addition to all other relief that may be available to the
non-breaching Party. This covenant not to disclose the Confidential Information
survives termination of this Agreement.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



9. RIGHTS IN PROPERTY

 

A.All materials, documents, data, software and information of every kind and
description supplied to MEDPACE by SPONSOR or any of SPONSOR’s clients, or
prepared, developed, or generated by MEDPACE pursuant to this Agreement, (except
for the preexisting MEDPACE procedural manuals, personal data, methods,
procedures, and policies) are and shall be the sole and exclusive property of
SPONSOR. Further, all data and information generated or derived by MEDPACE as
the result of services performed by it under this Agreement shall be and remain
the exclusive property of SPONSOR. SPONSOR shall have the right to make whatever
use they deem desirable of any such materials, documents, data or software.
MEDPACE shall not, without the prior written consent of SPONSOR, publish,
disseminate, or otherwise disclose to any third party any such property (except
such disclosure as may be required by law), or use any such property for any
purpose other than the performance of this Agreement. Any inventions or other
intellectual property, including without limitation protectable copyrights and
trademarks, that may evolve from the data and information described above or as
the result of Services performed by MEDPACE under this Agreement shall belong to
SPONSOR and MEDPACE agrees to assign its rights in all such inventions and/or
other intellectual property to SPONSOR consistent with the obligations set forth
in Article 10 below.

 

B.SPONSOR acknowledges that all computer programs, software, applications,
databases, proposals and other documentation generally used by MEDPACE and not
directly related to, derived from or developed solely for SPONSOR are the
exclusive and confidential property of MEDPACE or the third parties from whom
MEDPACE has secured the right of use. SPONSOR agrees that any improvement,
alteration or enhancement to MEDPACE systems, software, applications or
processes which are developed or implemented during the course of any Services
performed hereunder, without the use of any SPONSOR data, information, materials
or Confidential Information (or derivatives thereof), shall be the property of
MEDPACE.

 

10. PATENT RIGHTS

 

MEDPACE shall disclose promptly to SPONSOR any and all inventions, discoveries
and improvements conceived or made by MEDPACE while providing such services to
SPONSOR pursuant to the Agreement and constituting a modification or extension
of use relating to SPONSOR’s proprietary rights, and agrees to assign all its
interest therein to SPONSOR or its nominee; whenever requested to do so by
SPONSOR, MEDPACE shall execute any and all applications, assignments, or other
instruments and give testimony which SPONSOR shall deem necessary to apply for
and obtain a patent in the United States of America and/or other applicable
jurisdiction or of any foreign country or to protect otherwise SPONSOR’s
interests and shall compensate MEDPACE for the time devoted to said activities
and reimburse it for reasonable expenses incurred provided that MEDPACE has not
been compensated for such activites, costs and expenses under any prior or
existing Task Order(s).



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



11. PUBLICITY

 

A.MEDPACE shall not make any public announcements concerning this Agreement or
the subject matter hereof without the prior written consent of SPONSOR.

 

B.SPONSOR may not use MEDPACE’s name, logo or trademark in any communication,
release, notice or other publication without the express prior written consent
of MEDPACE.

 

12. SECURITY AND DISPOSITION OF STUDY AND PATIENT FILES

 

A.MEDPACE shall use commercially reasonable efforts, including, but not limited
to, periodic backup of computer files, to prevent the loss or alteration of
SPONSOR’s study data, Confidential Information, documentation, and
correspondence. MEDPACE shall in all respects comply with any Food and Drug
Administration regulations concerning the maintenance, creation and storage of
records, including electronic records.

 

B.At appropriate time points or at completion of Services under a Task Order,
MEDPACE shall transfer study materials, documents and correspondence to SPONSOR.
MEDPACE shall have the right to retain one copy of any study materials,
documentation, and correspondence necessary solely to meet regulatory or
MEDPACE’s own internal audit requirements, so long as it continues to maintain
the confidentiality requirements of Article 8.

 

C.To the extent required by applicable law, the Parties agree to comply with all
applicable state and Federal laws regarding the privacy of protected health
information and shall, when and if required, enter into a federal Health
Insurance Portability and Accountability Act (“HIPAA”) Business Associate
Agreement for purposes of this Section 12.

 

13. SPONSOR OBLIGATIONS

 

SPONSOR acknowledges that performance of the Services by MEDPACE will require
the co-operative involvement of both Parties, and SPONSOR hereby agrees to
provide such assistance as may be reasonably necessary to enable MEDPACE to
perform the Services.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



14. INDEMNIFICATION

 

A.SPONSOR shall indemnify, defend and hold harmless MEDPACE from and against any
and all damages, losses, liabilities, costs or expenses (collectively
“Damages”), resulting or arising from any third-party claims, demands,
assessments, actions, suits, investigations or proceedings (collectively
“Claims”), relating to or arising from or in connection with this Agreement or
the Services under any Task Order (including but not limited to any Damages
arising from or in connection with any study, test, device, product or potential
product to which this Agreement relates), to the extent such Claims or Damages
have not resulted from MEDPACE’s negligence, willful misconduct, or breach of
any applicable law or material breach of this Agreement or any Task Order by
MEDPACE.

 

B.MEDPACE agrees to indemnify, defend and hold harmless SPONSOR from and against
any and all Damages resulting or arising from third-party Claims relating to or
arising from or in connection with the Services under any Task Order to the
extent that such Claims or Damages are determined to have resulted from the
negligence or willful misconduct of MEDPACE or a breach of any applicable
federal, state or local law or a material breach of this Agreement or any Task
Order by MEDPACE.

 

C.Any party providing indemnification under this Agreement shall have the right
to control the defense and settlement of any Claims or Damages. The indemnified
party shall have the right to obtain separate legal counsel at its own expense
if it so chooses. The indemnifying party shall not unreasonably withhold consent
for settlement and the indemnified party shall reasonably cooperate in the
defense of any Claims or Damages and provide prompt notice to the indemnifying
party of any Claims or Damages for which indemnification is sought.

 

15. LIMITATION OF LIABILITY

 

Notwithstanding the terms of Article 14 above, in no event shall SPONSOR or
MEDPACE be liable for any indirect, incidental, special, or consequential
damages or lost profits arising out of the provision of services hereunder, even
if the breaching party has been advised of the possibility of such damages.

 

16. INSPECTIONS AND AUDITS

 

A.SPONSOR shall have the right, upon at least ten (10) days’ prior written
notice to MEDPACE, to examine the standard operating procedures, facilities,
books, records, papers, files and documentation, including computer files, data
bases and records, at MEDPACE’s facilities and the facilities of clinical
investigators contracted by MEDPACE to determine the adequacy of such records,
to ensure the Services are being performed in accordance with the approved Task
Orders and applicable regulations and/or to examine the financial records of
MEDPACE as may be reasonably necessary to verify out-of-pocket expenses incurred
during the performance of the Services. Such inspections and audits shall be
conducted during normal business hours.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



B.MEDPACE shall provide reasonable assistance, including making available
members of its staff and providing access to all requested records, to
facilitate such inspections and audits.

 

C.MEDPACE shall take all reasonable steps required by SPONSOR to cure any
deficiencies found in any audit, inspection or investigation.

 

17. DEBARMENT

 

A.MEDPACE hereby represents, warrants, and certifies that neither it nor any of
its officers, directors, owners, principals or employees has been or will be at
any relevant time hereunder debarred under Section 306 of the Federal Food, Drug
and Cosmetic Act, 21 U.S.C. §335a(a) or (b), or similar local law. In the event
that any such party becomes debarred, MEDPACE shall notify SPONSOR in writing
immediately.

 

B.MEDPACE hereby represents, warrants, and certifies that it has not and shall
not use in any capacity the services of any individual, corporation,
partnership, or association which has been debarred under Section 306 of the
Federal Food, Drug and Cosmetic Act, 21 U.S.C. §335a(a) or (b), or similar local
law. In the event MEDPACE becomes aware of or receives notice of the debarment
of any individual, corporation, partnership, or association providing services
to MEDPACE, which relate to the Services being provided under this Agreement,
MEDPACE shall notify SPONSOR in writing immediately.

 

18. NON SOLICITATION

 

Neither Party and its Affiliates shall during the term of this Agreement and for
a period of twelve months following its termination, either directly or
indirectly, hire any employee of the other Party with whom its comes into
contact as a result of providing the Services, or recruit, solicit, or entice
any such person to become employed by it or any Affiliate and shall not approach
any such employee for such purpose or encourage, authorize or approve the taking
of such action by any other person. The Parties agree that any breach of this
provision would cause irreparable harm and that in addition to any and all other
available remedies injunctive relief, without the necessity of a bond or other
security, shall be appropriate and available.

 

19. ENTIRE AGREEMENT

 

This Agreement contains the full understanding of the Parties with respect to
the subject matter hereof and supersedes all existing agreements and all other
oral, written or other communications between the Parties concerning the subject
matter hereof. This Agreement shall not be amended, modified or supplemented in
any way except in writing and signed by a duly authorized representative of
SPONSOR and MEDPACE.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 

20. GOVERNING LAW

 

This Agreement and the performance hereof shall be governed, interpreted and
construed in all respects by the internal laws of the State of Ohio. All
disputes and claims arising under this Agreement or any Task Order shall be
resolved exclusively in a court of applicable jurisdiction located in
Cincinnati, Ohio and each party consents to the venue of any such action.

 

21. NO WAIVER

 

No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provisions, or
conditions, or of any other term, provision, or condition of this Agreement.

 

22. INDEPENDENT CONTRACTOR

 

In fulfilling its obligations pursuant to this Agreement, each Party shall be
acting as an independent contractor. Neither Party is granted any right or
authority to assume or to create any obligation or responsibility, expressed or
implied, on behalf of or in the name of the other Party.

 

23. FORCE MAJEURE

 

Neither Party shall be liable or deemed to be in default for any delay due to
causes beyond the reasonable control of the Party, such as: war, acts or threats
of terrorism, civil disorders, acts of God, or government action; provided, that
the affected Party promptly notifies the other of the cause and its effects on
the Services to be performed hereunder. Financial difficulty shall never be
deemed a force majeure event.

 

24. SEVERABILITY

 

In the event any provision of this Agreement shall be determined to be void or
unenforceable, the remaining provisions shall remain in full force and effect.

 

25. ASSIGNMENT

 

A.Except as set forth herein, neither Party shall assign this Agreement or any
Task Order except with the express prior written consent of the other Party.

 

B.Notwithstanding anything contained herein, a Party may assign this Agreement
and/or any Task Order to a Successor.

 

26. SUBCONTRACTING

 

MEDPACE may subcontract any portion of the Services hereunder to an Affiliate
without the prior written consent of SPONSOR, provided MEDPACE remains liable
for the performance of any such Affiliate. MEDPACE will not subcontract any
portion of the Services hereunder to any party other than a MEDPACE Affiliate
without prior written consent of SPONSOR.



 



 

 

 

Master Services Agreement

 

Medpace, Inc.



 



 



27. CONFLICTS BETWEEN AGREEMENTS

 

In the event that there is any conflict between the provisions of this Agreement
and any duly executed Task Order, this Agreement shall control, unless the Task
Order clearly states that in the event of such conflict, it shall control.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

MEDPACE, INC.

 

By: /s/ John Wynne                      

  Name: John Wynne   Title: Executive Director, Business Development Support    

 

InspireMD LTD.

 

By: /s/ Alan Milinazzo                  

  Name: Alan Milinazzo   Title: Chief Executive Officer



 



 

